DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/22 has been entered.

				Claim Status
Claims 4 and 6-11 are pending and are examined. Claims 1-3 and 5 are cancelled.

Claim Objections
Claim 11 is objected to because of the following informalities:  “health human” should be corrected “healthy human”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 4, the limitation “normal red blood cell clot from a healthy human being” is unclear and indefinite. Would a normal red blood cell clot have a different weight depending on the original sample size (blood draw)? How is normal defined relative to the original sample volume of blood? Please clarify.

Regarding Claim 4, the limitation “the tube body mimics a 13 mm x 100 mm specimen tube” is unclear and indefinite. How does the tube body mimic a 13 mm x 100 mm specimen tube- is it just the size, or markings, ridges, density, additives with dyes, translucent? Please clarify.

Regarding Claims 9 and 11, “a commonly utilized color” is indefinite. What are commonly utilized colors for a tube? For example, there are brown tubes that are opaque. These are commonly utilized when an opaque tube is needed. Is brown a commonly utilized color for a tube? Is red, blue, green etc. commonly utilized colors. Please clarify.  

Claims 6-10 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6, 7, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US Patent 5,924,594), in view of Nakahana (US Pub 2011/0181875; previously cited), and further in view of Conway (US Pub 2004/0013574; previously cited).

Regarding Claim 4, Kelly teaches a biological false bottom transport tube system (FIGS. 1 and 2 show a typical standard sized blood collection tube 10) comprising: a top section, the top section comprising a top, an interior floor, and a bottom, wherein the top section is manufactured from a top section material, wherein the bottom is below the interior floor, wherein the top section may hold a sample; and a bottom section, the bottom section comprises a top of the bottom section and a bottom section weight, wherein the bottom section is manufactured from a bottom section material (FIGS. 3 and 4 show the preferred embodiment of the present invention, assembly 30. Assembly 30 comprises an inner tube 40 and outer tube 10a., As shown in FIGS. 5 and 6, inner tube 40 includes a cylindrical sidewall 42 extending from an open end portion 44 to a lower closed end portion 46 having a semi-spherical wall 48 and an interior area 49. Open end portion 44 tapers outwardly to a second cylindrical sidewall 50 whereby cylindrical sidewall 42 has a smaller internal and external diameter than second cylindrical sidewall 50. Second cylindrical sidewall 50 includes an outer surface 52 and inner surface 54. Second cylindrical sidewall 50 extends to an annular rim 56. Annular flange 58 provides the tapering connection between cylindrical sidewall 42 and second cylindrical sidewall 50. Annular shoulder 60 defines the underside of annular rim 56. The bottom section would inherently have a weight. Col. 4, lines 22-37.) wherein the bottom section weight is equivalent to a normal red blood cell clot from a healthy human (the weight of the bottom section would be capable of being equivalent to a normal blood cell clot for a healthy human in a primary 13 x 10 mm specimen tube)
a tube body comprises the top section secured to the bottom section, wherein the tube body mimics a 13 mm specimen tube (Tube 10 is most preferably a standard-sized blood collection tube having an outer diameter A of about 13 millimeters, a length B of about 75 millimeters, and an internal volume of about 10 milliliters. Col. 2, lines 66-67 and Col. 3, 1-2. In Figs. 5 and 6, Annular flange 58 provides the tapering connection between cylindrical sidewall 42 and second cylindrical sidewall 50. Col. 4 lines 34-36.)
Kelly is silent to the bottom further comprising an internal ridge, the top of the bottom section comprising an external ridge, wherein the external ridge is configured to secure to the bottom of the top section and wherein the bottom is open, wherein the top section material is transparent to both visible and infrared light and wherein the bottom section material is not transparent to either visible or infrared light.
Nakahana teaches in the related art of a storage tube. [0063] There are various mechanisms of the locking mechanism 160, without particular limitation. An embodiment is shown in FIG. 5. FIG. 5 is a cross-sectional view of an embodiment of the locking mechanism 160 for sample storages of the type shown in FIG. 1 through FIG. 3. A locking mechanism 160a, comprising a projection having a "barb", is formed on the outer wall of the storage tube 110, and a locking mechanism 160b, a corresponding "slit", is formed on the inner wall of the opaque writable outer element 120. Once they are fitted to each other, they are fixed together and not disconnected easily. A storage tube 110 is made of transparent material, comprising a top opening. An opaque writable outer element 120 is installed outside by covering storage tube 110 throughout from the bottom surface to the side surface. See Abstract.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an internal ridge and an external ridge such that the external ridge is configured to secure to the bottom of the top section, as taught by Nakahana, in the device of Kelly, in order to allow for a locking mechanism, as taught by Nakahana in [0063]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the material of the top section material to be transparent to both visible and infrared light and wherein the bottom section material is not transparent to either visible or infrared light, as taught by Nakahana, in the device of Kelly, to allow for information to be read on the opaque part, as taught by Nakahana, in the Abstract.  
Modified Kelly is silent to 100 mm.
Conway teaches in the related art of a tube assembly. In Claim 20, wherein said tube assembly has a length of 100 mm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the tube to be 100 mm, as taught by Conway, instead of 75 mm in the tube in the device, as taught by modified Kelly, in order to fit a larger sample volume.

Regarding Claim 6, modified Kelly teaches the biological false bottom transport tube system of claim 4, wherein the interior floor is a spherical shape (Kelly teaches In the tube 10 in FIG. 4 the bottom of the tubes (interior floor) where 48 or 16a are pointing are spherical shaped.).  

Regarding Claim 7, modified Kelly teaches the biological false bottom transport tube system of claim 4, wherein the sample is serum or plasma (The plasma or serum derived therefrom is processed and analyzed either manually, semi-automatically or automatically. The examiner notes that what the sample comprises is a matter of intended use since the sample is not positively recited as part of the tube system.).  

Regarding Claim 9, modified Kelly teaches the biological false bottom transport tube system of claim 4, wherein the bottom section is manufactured in a commonly utilized color for specimen collection tubes (Nakahana teaches a storage tube 110 is made of transparent material, clear is a commonly utilized color. See Abstract).  

Regarding Claim 10, modified Kelly teaches the biological false bottom transport tube system of claim 4, wherein the sample is a biological specimen (The plasma or serum derived therefrom is processed and analyzed either manually, semi-automatically or automatically.  This invention relates to a specimen collection container assembly and more particularly to a collection container for collecting biological fluid specimens. The examiner notes that what the sample comprises is a matter of intended use since the sample is not positively recited as part of the tube system.)  

Regarding Claim 11, Kelly teaches a biological false bottom transport tube system comprising: a top section, the top section comprising a top, an interior floor, a graduated marking, and a bottom, wherein the top section is manufactured from a top section material, wherein the bottom is below the interior floor, wherein the bottom is open, the bottom further comprising an internal ridge, wherein the top section material is transparent to both visible and infrared light, wherein the top section may hold a sample, wherein the sample is serum or plasma, wherein the sample is a biological specimen, wherein the interior floor is a spherical shape; and a bottom section, the bottom section comprises a top of the bottom section and a bottom section weight, wherein the bottom section is manufactured from a bottom section material (FIGS. 3 and 4 show the preferred embodiment of the present invention, assembly 30. Assembly 30 comprises an inner tube 40 and outer tube 10a., As shown in FIGS. 5 and 6, inner tube 40 includes a cylindrical sidewall 42 extending from an open end portion 44 to a lower closed end portion 46 having a semi-spherical wall 48 and an interior area 49. Open end portion 44 tapers outwardly to a second cylindrical sidewall 50 whereby cylindrical sidewall 42 has a smaller internal and external diameter than second cylindrical sidewall 50. Second cylindrical sidewall 50 includes an outer surface 52 and inner surface 54. Second cylindrical sidewall 50 extends to an annular rim 56. Annular flange 58 provides the tapering connection between cylindrical sidewall 42 and second cylindrical sidewall 50. Annular shoulder 60 defines the underside of annular rim 56. The bottom section would inherently have a weight. Col. 4, lines 22-37.), 
wherein the bottom section is manufactured in a commonly utilized color for specimen collection tubes (Nakahana teaches a storage tube 110 is made of transparent material, clear is a commonly utilized color. See Abstract).
wherein the bottom section weight is equivalent to a normal red blood cell clot in a primary 13 mm x 100 mm specimen collection tube (the weight of the bottom section would be capable of being equivalent to a normal red blood cell clot from a healthy human in a tube as the weight of the bottom section can be any weight.)     
Kelly is silent to the top of the bottom section comprising an external ridge, wherein the external ridge is configured to secure to the bottom of the top section, wherein the bottom section material is not transparent to either visible or infrared light, wherein a tube body comprises the top section secured to the bottom section, 
Nakahana teaches in the related art of a storage tube. [0063] There are various mechanisms of the locking mechanism 160, without particular limitation. An embodiment is shown in FIG. 5. FIG. 5 is a cross-sectional view of an embodiment of the locking mechanism 160 for sample storages of the type shown in FIG. 1 through FIG. 3. A locking mechanism 160a, comprising a projection having a "barb", is formed on the outer wall of the storage tube 110, and a locking mechanism 160b, a corresponding "slit", is formed on the inner wall of the opaque writable outer element 120. Once they are fitted to each other, they are fixed together and not disconnected easily. A storage tube 110 is made of transparent material, comprising a top opening. An opaque writable outer element 120 is installed outside by covering storage tube 110 throughout from the bottom surface to the side surface. See Abstract.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an internal ridge and an external ridge such that the external ridge is configured to secure to the bottom of the top section, as taught by Nakahana, in the device of Kelly, in order to allow for a locking mechanism, as taught by Nakahana in [0063]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the material of the top section material to be transparent to both visible and infrared light and wherein the bottom section material is not transparent to either visible or infrared light, as taught by Nakahana, in the device of Kelly, to allow for information to be read on the opaque part, as taught by Nakahana, in the Abstract.  
While Kelly teaches (Tube 10 is most preferably a standard-sized blood collection tube having an outer diameter A of about 13 millimeters, a length B of about 75 millimeters, and an internal volume of about 10 milliliters. Col. 2, lines 66-67 and Col. 3, 1-2), modified Kelly is silent to wherein the tube length is 100 mm.
Conway teaches in the related art of a tube assembly. In Claim 20, wherein said tube assembly has a length of 100 mm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the tube to be 100 mm, as taught by Conway, instead of 75 mm, as taught by Kelly, in order to fit a larger sample volume.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US Patent 5,924,594), in view of Nakahana (US Pub 2011/0181875; previously cited), Conway (US Pub 2004/0013574; previously cited), and further in view of Ohringer (US Patent 3,955,423; previously cited).
Regarding Claim 8, modified Kelly teaches the biological false bottom transport tube system of claim 4.
Modified Kelly is silent to further comprising a graduated marking on the top section.  
Ohringer teaches in the related art of a tube. Referring to FIGS. 1 and 2, there is shown a collection tube 10 having a plurality of graduations 17 formed along the walls of the tube, preferably in such units of measurement as milliliters.  The sample measuring cup 36, as depicted in detail in FIGS. 1 and 2, is preferably a transparent or translucent resin cup which may be desirably marked with volumetric graduations similarly to tube 10. See Col. 2, lines 36-39 and Col. 4, lines 4-7.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a graduated marking, as taught by Ohringer, on the top section in the device of modified Kelly, for reading levels of liquid in a container or cup.

				Additional Reference
The prior art (Global Scientific) teaches a false bottom tube system wherein the bottom section weight is equivalent to a normal red blood cell clot from a healthy human in a primary 13 mm x 100 mm specimen tube, wherein a tube body comprises the top section secured to the bottom section, wherein the tube body mimics a 13 mm x 100 mm specimen tube (Tube holds 5 ml and is equivalent size of 16 mm x 100 mm, see Figs of two NPL references, product website and brochure).
 
Response to Arguments
Applicant’s arguments, see page 5, filed 3/3/22, with respect to the 112b rejection of claim 4 and 11 regarding the clot have been fully considered and are persuasive.  The 112b rejections of claims 4 and 11 regarding the clot has been withdrawn. The examiner notes the 112b rejections of claim 9 and 11 regarding the “a commonly utilized color” is maintained as Applicant did not provide a response in the filing of 3/3/22 on this clarity issue. 

Applicant's arguments filed 3/3/22 regarding the 103 rejections have been fully considered but they are not persuasive. 

	First, Applicant argues that the weighted bottom is equivalent to a red blood cell clot of a human. Previously, Applicant filed an affidavit 12/21/21 which defined the red blood cell clot of a human to be about 1.882-2.576 g. 
In response, the examiner notes the prior art of Kelly teaches standard size clinical equipment. Kelly teaches this invention relates to a specimen collection container assembly and more particularly to a collection container for collecting biological fluid specimens where a small quantity of fluid may be collected and retained in the container while maintaining a container size sufficient to be easily accommodated and/or compatible with standard clinical equipment. See Column 1, lines 6-11. Tube 10 is most preferably a standard-sized blood collection tube having an outer diameter A of about 13 millimeters, a length B of about 75 millimeters, and an internal volume of about 10 milliliters. Col. 4, lines 8-12.  The tube as taught by Kelly is of similar size to the tube claimed. There is a 112b on the “normal clot” since that would still be dependent on the sample size. Therefore, any false bottom, such as the one taught by Kelly, would meet the limitation “the bottom section weight is equivalent to a normal red blood cell clot from a healthy human in a primary 13 mm x 100 mm specimen tube”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798